Citation Nr: 0005527	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  90-00 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for residuals of 
internal injuries resulting from an April 1968 motor vehicle 
accident.

3.  Entitlement to service connection for dental injury 
resulting from in-service trauma.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.

5.  Entitlement to a rating in excess of 10 percent for a 
laceration to the left frontal region and left buccal region.

6.  Entitlement to a rating in excess of 10 percent for 
weakness of the muscles of facial expression on the left.

7.  Entitlement to a compensable rating for cystitis.

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability.



WITNESS(ES) AT HEARINGS ON APPEAL

Veteran at videoconference hearing held in November 1999
Veteran and D.B. at a RO hearing held in October 1998
Veteran at Central Office hearing held in March 1996
Veteran at hearings held in February 1989, September 1990, 
March 1993, and December 1994


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1988 decision of the RO at San 
Diego, California, which denied issues 1 through 7 as set 
forth above, to include the issue of whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for a left shoulder disorder.  In 
October 1990 and November 1992, the Board remanded the case.
 

In July 1993, the RO denied entitlement to service connection 
for residuals of an injury of the nose and entitlement to a 
total disability rating based on individual unemployability.  
The RO received notice of disagreement (NOD) with regard to 
those issues in August 1993.  The case thereafter was 
returned to the Board and remanded by the Board in October 
1993 and April 1994.  A statement of the case (SOC) with 
regard to service connection for residuals of an injury of 
the nose and entitlement to a total disability rating based 
on individual unemployability was issued in August 1994. 

In August 1994, the RO denied entitlement to service 
connection for dental trauma and entitlement to nonservice-
connected pension benefits on the basis that the veteran's 
income was excessive for receipt of pension.  Correspondence 
received that same month served as substantive appeal for the 
residuals of an injury of the nose and total disability 
rating based on individual unemployability claims and NOD 
with regard to the dental trauma and nonservice-connected 
pension benefits claims.  A SOC pertaining to the dental 
trauma claim was issued in May 1995, and the veteran 
thereafter perfected the appeal.  

On appellate review in June 1996, the Board directed the RO 
to issue to the veteran a SOC addressing the pension claim 
and inform him of the necessity of filing a substantive 
appeal on that issue.  The Board also denied the claim of 
entitlement to service connection for residuals of injuries 
to the nose and remanded the other matters for additional 
consideration.  In December 1997 the RO mailed a SOC 
associated with the pension issue to the veteran.  On 
appellate review in July 1998, the Board acknowledged that a 
SOC for the nonservice-connected pension claim had been 
issued and thereafter remanded other matters on appeal for 
due process considerations.  

Regarding the pension claim, the veteran did not perfect a 
timely appeal subsequent to the issuance of the December 1997 
SOC.  As such, the matter is not before the Board.

Regarding the left shoulder claim, in January 1999 the RO 
granted entitlement to service connection and assigned a 10 
percent rating, effective March 21, 1988.  As such, the issue 
in controversy for this matter, entitlement to service 
connection, has been resolved and no further action in this 
regard is warranted.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. § 7105(d)(5) (West 1991).  The Board, 
however, notes that at his personal hearing in November 1999, 
the veteran stated that symptoms associated with his left 
shoulder had increased in severity.  This matter is referred 
to the RO for appropriate consideration.  

In letters dated in January and May 1999, as well as at his 
personal hearing in November 1999 the veteran indicated that 
could not get a "fair" hearing and that he would have liked 
to have been represented by a "real attorney."  The Board 
notes that the veteran's case has been remanded on numerous 
occasions and, in particular, was remanded in July 1998 for 
due process considerations pertaining to representation and 
in July 1999 for due process considerations pertaining to 
affording the veteran the opportunity to appear at a 
videoconference hearing before the undersigned in November 
1999.  Given the foregoing and in spite of the aforementioned 
assertions, the Board notes that the veteran has been 
afforded ample opportunity to obtain any desired 
representation, to submit any evidence deemed necessary, and 
to present any argument(s) deemed appropriate.  In this case, 
the veteran's due process rights have not been violated and, 
except where indicated in the remand portion of this 
decision, no further action is warranted.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran's varicose veins of the left lower extremity 
are related to service or any events of service.  

2. No competent medical evidence has been presented to show 
that the veteran's residuals of internal injuries are service 
related.

3.  The evidence does not show a current dental disability 
for which service connection may be granted and does not 
indicate that the veteran is otherwise eligible for VA 
outpatient dental treatment.

4.  In January 1969 service connection for a back disorder 
was denied.  The veteran did not perfect a timely appeal.

5.  Subsequent to the January 1969 determination, the veteran 
has submitted voluminous medical reports, newspaper and 
magazine articles and excerpts, supporting statements, 
hearing testimony, and personal statements.  Although new, 
the evidence does not bear directly and substantially upon 
the specific matter under consideration and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

6.  For the increased rating claims, all evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.

7.  The veteran's laceration of the left frontal region and 
left buccal region is productive of no more than moderate 
impairment.  Evidence of severe scars, producing marked and 
unsightly deformity of the eyelids, lips or auricles is not 
present.

8.  The veteran's weakness of the of the muscles of facial 
expression on the left is chronic, but not disabling.  It is 
not productive of severe incomplete paralysis.  

9.  The veteran's cystitis is asymptomatic. 

10.  Service connection is in effect for weakness of muscles 
of facial expression of the left, rated at 10 percent; 
residuals of a laceration of the left frontal region and left 
buccal region, rated at 10 percent; arthritis of the left 
shoulder due to trauma, rated at 10 percent; and cystitis, 
rated at zero percent.  The combined total rating is 
30 percent.

11.  The veteran's disabilities are not of sufficient 
severity to preclude him from engaging in substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
varicose veins is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159(a) (1999).

2.  The claim of entitlement to service connection for 
residuals of internal injuries sustained in an April 1968 
motor vehicle accident is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).

3.  The claim of entitlement to service connection for dental 
problems resulting from in-service trauma is not well 
grounded. 38 U.S.C.A. §§ 1712, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.381, 17.161 (1999).

4.  The January 1969 rating determination is final and new 
and material evidence has not been submitted to reopen that 
claim.  38 U.S.C.A. §§ 5108, 7105(d)(3) (West 1991); 
38 C.F.R. § 3.156 (1999).

5.  The criteria for entitlement to an rating in excess of 10 
percent for a laceration of the left frontal region and left 
buccal region are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7800 
(1999).

6.  The criteria for entitlement to a rating in excess of 10 
percent for weakness of the muscles of facial expression on 
the left are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 8207 (1999).

7.  The criteria for entitlement to a compensable rating for 
cystitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115, Diagnostic Code 5712 
(1994 and 1999).

8.  The criteria for entitlement to a total rating based on 
individual unemployability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (1999).

A well-grounded claim generally requires: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of occurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
Epps v. Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998). 

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under Section 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Id.

Where the determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required to well ground the claim.  Caluza, 7 Vet. App. at 
506.  In determining whether a claim is well grounded, the 
evidence in support of the claim is presumed truthful.  
Robinette v. Brown, 8 Vet. App. 69, 74-75 (1995).

Varicose veins

In this case, the medical evidence fails to show that the 
claim of entitlement to service connection for varicose veins 
is well grounded.  The Board acknowledges that a diagnosis of 
varicose veins of the left lower extremity has been made.  
Nonetheless, contrary to the veteran's assertions, the 
medical evidence does not indicate that the disorder had its 
onset in service or is related to any events of service.  

The service medical records along with a January 1969 VA 
examination report show no complaints or findings of varicose 
veins.  Additionally, the post-service medical evidence does 
not show that the veteran's varicose veins of the left 
extremity manifested in service or are related to events from 
service.  Instead, they merely show that the veteran receives 
treatment.  

The relevant evidence consists of various private medical 
reports dated from August 1971 to June 1982 from Drs. J.C.S., 
R.T., and T.A.T. showing very marked varicose veins of the 
left leg and thigh, but not showing any reference to service.  

Also of record is an April 1981 report from P.K., M.D., in 
which it is noted that the veteran was involved in a motor 
vehicle accident in 1968 and at that time he suffered an 
injury to the left side of the body, especially his head.  
The veteran added that he had pain and intermittent swelling 
of the left leg with numbness and paresthesia.  The veteran 
was then examined to determine whether his varicose veins of 
the left leg were service related.  After examination, the 
physician stated that it was difficult to say whether the 
veteran was symptomatic from these varicosities as they were 
quite small; however, it was doubtful.  In May 1981, the 
physician added that the veteran had incompetence of the deep 
values of the deep veins, bilaterally and attached a May 1981 
laboratory report.  Again, the disorder was not related to 
service.

Medical reports from the Social Security Administration 
(SSA), to include a May 1989 Social Security disability 
evaluation report from R.A.D., M.D., Inc., show diagnoses of 
varicosities of the left leg.  Also of record are numerous VA 
examination and outpatient treatment reports dated from May 
1968 to December 1997 showing sporadic treatment for varicose 
veins.  Specifically, the Board acknowledges that a January 
1991 VA fee-basis examination report shows that the veteran 
had varicose veins of the left leg and that after examination 
the examiner stated that the veteran had complaints related 
to trauma.  The Board points out that at that time the 
examiner did not specifically relate any of the veteran's 
disorders to service or any events from service.  Instead, 
the examiner merely acknowledged that the veteran had 
complaints related to trauma.  As such, the examiner's 
statement does not tend to create an etiological relationship 
between the veteran's varicose veins and service.  

VA examination reports dated in September 1994 are also of 
record.  Although the reports show that the veteran 
complained of pain and swelling of the left leg over many 
years, at that time, examination failed to reveal varicose 
veins.  Diagnoses made however included chronic venous 
insufficiency of the left lower extremity, status post 
ligation and stripping varicose veins of the left lower 
extremity.  Despite the foregoing, no reference to service 
was made.  

The Board is also cognizant of the numerous supporting 
statements, newspaper and magazine articles, hearing 
transcripts, and personal statements submitted by the 
veteran.  Included within the numerous newspaper and magazine 
articles is a November 1988 news article entitled, "Vet 
battles pain, VA red tape."  In the article, the veteran 
stated that while in service he was "pinned under a bus 
following an off-duty auto accident," and that accident 
caused his injures.

The supporting statements submitted include an undated 
supporting statement from L.T. indicating that the veteran 
should receive additional compensation; August 1990 letters 
from R.W. noting that the veteran had difficulties with his 
legs; and several statements from the veteran's cousins, 
childhood friends, and relatives noting that the veteran was 
athletic and involved in many activities while in high 
school.  

The record also shows that the veteran has had several 
hearings from February 1989 to November 1999.  In relevant 
part, at his personal hearing in February 1989 the veteran 
stated that the pain from his back was due to pinched nerves 
and that these nerves were related to his varicose veins 
disorder; in September 1990 he testified that his varicose 
veins stemmed from the 1968 accident when the vehicle landed 
on him; in March 1993 and December 1994 he stated that he 
incurred injuries after his car accident in 1968; at his 
Central Office in March 1996 he testified that during the 
accident his vehicle landed on his legs and as a result, he 
currently has varicose veins; and at his videoconference 
hearing in November 1999 he again attributed his varicose 
veins disorder to the motor vehicle accident in 1968 and 
stated that he initially noticed the disorder approximately 
18 months after service.  

In spite of the articles, supporting statements and hearing 
testimony, the veteran's claim remains not well grounded.  
Again, there is no medical evidence of record suggesting that 
his varicose veins of the left lower extremity had its onset 
in service or is related to any events from service.  
Additionally, there is no medical evidence present indicating 
that the veteran's varicose veins are related to any service-
connected disability.  Service connection for a disability of 
the back and hip is not in effect.  Because the record is 
devoid of any medical evidence relating the veteran's 
varicose veins to service or any events of service, and 
because neither the veteran nor his supporters are competent 
to establish such a relationship, the claim must be denied.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Residuals of internal injuries

The veteran also asserts that service connection is warranted 
for residuals of internal injuries resulting from an April 
1968 motor vehicle accident.  At his personal hearings and 
statements submitted during the pendency of the appeal, the 
veteran has essentially argued that his internal injuries 
were sustained after a motor vehicle landed on him.  He added 
since that incident he has experienced internal bleeding, to 
include kidney, stomach, gall bladder, and intestinal tract 
dysfunction.  (See Hearing Transcripts dated from February 
1989 to November 1999).  To support his assertions, the 
veteran has submitted supporting statements maintaining that 
prior to service, he was a healthy, athletic individual and 
also of record is a November 1988 news article entitled, 
"Vet battles pain, VA red tape," in which he states that 
while in service he was "pinned under a bus following an 
off-duty auto accident."  

However, the medical evidence does not support the veteran's 
contentions; therefore, his claim is not well grounded.  The 
medical evidence does not indicate that the veteran's 
internal injuries are related to service.  Even though the 
service medical records show that in April 1968 the veteran 
was involved in an auto accident, except for a history of a 
kidney infection two months prior to hospital admission for 
injuries sustained in that accident, no reference to any 
internal injuries was made.  Additionally, separation from 
service examinations in February and April 1968 reveal normal 
findings and the associated Report of Medical History reports 
show no complaints associated with internal injuries.

The post-service evidence of record also does not tend to 
show that the veteran's claimed internal injuries had their 
onset in service or are related to in-service events.  The 
Board acknowledges that the veteran underwent a sigmoidotomy 
after complaining of intermittent rectal bleeding; that VA 
treatment reports dated from May 1968 to March 1991 show 
diagnoses of biliary colic cholelithias and abdominal pain 
secondary to cholestasis; that in March 1982, while 
hospitalized for an unrelated disorder, the veteran's 
urinalysis revealed microhematuria, although it was 
determined that findings were most likely secondary to viral 
urethritis; and on VA examination in September 1994 the 
diagnosis was status post cholecystectomy.  However, not one 
of those medical reports relates any of the diagnosed 
disorders to service or any events of service. 

Given the foregoing, although the veteran asserts that he 
sustained internal injuries in the 1968 motor vehicle 
accident and experiences residuals therefrom, without 
competent, supporting documentation, his statements and 
testimony fail to meet the burden imposed by section 5107(a).  
Thus, even when presuming that in 1968 the motor vehicle 
landed on him and that he currently experiences internal 
difficulties, because the medical evidence fails to indicate 
a nexus between that in-service event and any claimed 
injuries his claim is not well grounded.  

Dental injury for in service trauma

The veteran also asserts that service connection for dental 
injuries resulting from injuries sustained in the 1968 motor 
vehicle accident is warranted.  Specifically, at his personal 
hearing in September 1990, the veteran stated that during the 
car accident in 1968 a mirror cut his jaw and injured his 
teeth.  The veteran also stated that the doctors initially 
wanted to remove two teeth but his sibling intervened.  Also, 
during the hearing held in November 1999, the veteran 
testified that after the 1968 accident he underwent dental 
and jaw surgery, where wires and stents were installed.  The 
veteran reiterated that doctors at that time wanted to 
extract two teeth but his sister-in-law encouraged them to 
"build up the gum line" around the injury.  Because of the 
accident he lost teeth and bone mass.   

In this case, the service medical records show that in May 
1966 dental examination revealed numerous caries of teeth 
numbered 1-5, 12-18, 20-21, and 28-32.  Tooth number 19 was 
missing.  Tooth numbered 19 was also noted as missing on 
separation examination in February 1968.  Thereafter an April 
1968 clinical entry shows that the veteran was involved in a 
motor vehicle accident, wherein he incurred a laceration of 
the cheek through and through extending to the insides of the 
mouth to the gum.  Oral examination conducted later in April 
revealed a 7-centimeter laceration extending from the region 
of the left Stenson's duct to the midline of the mandible, 
exposing the entire body of the mandible.  Scars of the 
veteran's left cheek and left eye were also noted.  While 
hospitalized the laceration of the left cheek was closed.  
The diagnoses were laceration measuring 4-centimeters in 
length of the frontalal region sutured; laceration of the 
left buccal region measuring 2 and 1/2 centimeters "thru and 
thru" to oral cavity; weakness of muscles of facial 
expression of the left.  

Thereafter a May 1968 Dental Rating Sheet shows that damage 
to tooth number 2 was incurred in or aggravated by service.  
It also notes that dental examination upon entering service 
revealed missing tooth number 19.  The rating sheet also 
noted that basis for rating was for outpatient treatment 
only.  By a May 1968 letter, the RO told the veteran that the 
following noncompensable dental conditions were incurred in 
or aggravated by service: "Teeth numbers or #2 Other Dental 
Condition."  The RO also told the veteran that "[y]ou may 
be interested in knowing that necessary treatment for 
service-connected noncompensable dental condition or 
disability can be furnished on a one-time basis only, unless 
the service connected dental condition is (1) traceable to a 
period of service during which the veteran was a prisoner of 
war or (2) determined to be the result of wounds or other 
service trauma."  Later that same month, the veteran 
received treatment from the VA hospital dental clinic for 
slight periodontal disease and calculus, but on clinical 
evaluation the masticatory function and temporomandibular 
joint were normal.  It was also noted that oral tissues were 
normal, although investing tissues were abnormal. 

Thereafter, the record shows that the veteran continued to 
receive dental treatment at a VA facilities in Michigan and 
California.  A March 1969 Oral Examination and Treatment 
Record shows that the veteran received treatment for 
periodontosis, calculus, and absence of teeth of the 
mandible.  Also medical reports dated from January to August 
1982 show treatment associated with numerous teeth and other 
dental defects, including that in March 1982 the veteran 
underwent a mandibular anterior subapical osteotomy and a 
diagnosis was mandibular anterior alveolar prognathism was 
made; later that same month he underwent a second mandibular 
anterior subapical osteotomy; and in July 1982 he received a 
water pix for the removal of teeth # 20 and 22.  

The record also indicates that in July 1982 entitlement to 
paragraph 30 benefits for service connection for a jaw 
disorder was granted, although it was noted that compensation 
was distributed under the veteran's service-connected 
laceration of the left frontalal region of the left buccal 
region disability.  

In addition to the foregoing, VA Staff Dental Outpatient 
Records dated from November 1982 to February 1988 show that 
the veteran was followed for reconstructive surgery and 
treatment for teeth numbered 20-29.  The reports indicate 
that the veteran either was an outpatient client who was 
transferred from another VA facility, but not an outpatient 
Class I-VI and that treatment was provided as a continuation 
of inpatient care started at that hospital or that he had 
Class I eligibility.  The reports also show that the veteran 
provided a historical account of being involved in a vehicle 
accident in 1968 and sustaining damage to the jaw.  
Consequently, he had undergone several surgeries and had 
advanced periodontal disease of the 20-21 area.

Thereafter, the record shows that the veteran relocated to 
Las Vegas, Nevada, and after attempting to receive additional 
dental treatment, the VA medical centers at La Jolla, 
California and Reno, Las Vegas denied rendering dental care.  
In January 1991, a VA examination was conducted to determine 
the amount of scarring sustained in the oral cavity; however, 
the examiner stated that no oral scarring was found.  In 
light of the foregoing, by Reports of Contact and 
correspondence to the veteran's congress representative dated 
from 1990 to 1991, the RO told him that he was not eligible 
for dental services.  

Apparently in 1992, the veteran was granted non-VA dental 
treatment based on humanitarian efforts.  In an August 1993 
letter to the veteran's congressman, a VA director explained 
that the veteran was rated at zero percent for tooth #2 on 
May 22, 1968, and that he had a pending appeal associated 
with that rating.  The director then stated that the veteran 
did not meet VA eligibility criteria but he decided to 
authorize non-VA dental treatment.  Authorization was based 
on humanitarian efforts to give the veteran the benefit of 
the doubt as to a positive outcome in his pending case to 
upgrade his dental eligibility.  The director also noted that 
the veteran had received upper and lower partial dentures on 
August 21, 1992 and September 23, 1992, as well as a 
temporary crown on tooth #4 in August 1993.  The director 
stated that the veteran was advised that he could be billed 
for non-VA treatment received.  It is noted that a March 1994 
billing report from the VA outpatient clinic is of record.  
Also of record are additional VA and non-VA medical reports 
showing that the veteran continued to receive dental 
treatment.  

After reviewing the procedural development and evidence with 
respect to this matter, the Board finds that the veteran's 
claim of entitlement to service connection for dental 
injuries sustained in the April 1968 is not well grounded.  
The evidence shows that neither service connection on a 
direct basis nor service connection for the purposes of 
obtaining dental treatment is warranted.

At the outset, the Board notes that the veteran's claim is 
not well grounded on a direct service connection basis.  The 
service medical records do not show that the veteran incurred 
any trauma of the jaw or teeth.  The records only show that 
the veteran sustained lacerations of the left frontal and 
buccal areas and weakness of the left facial muscles.  
Additionally, except for the veteran's historical accounts, 
the post-service medical evidence does not show that he 
sustained any trauma to the jaw or teeth during the 1968 
accident.  In fact, the medical evidence indicates that the 
veteran's tooth extractions resulted from periodontal disease 
instead of trauma.  On VA examination in December 1990, 
although the veteran complained of having difficulty with his 
facial muscles, it was noted that the functions of his teeth, 
jaw, and gums were not related to the cutaneous scar.  Also, 
in January 1991, the examiner found no scarring of the oral 
cavity.  Further although the veteran's teeth were noted as 
carious on examination in May 1966, the evidence does not 
show that any additional pathology developed thereafter or 
that as a result of any incident, any teeth were extracted.  
Thus, the veteran's claim is not well grounded in this regard 
as well.  See 38 C.F.R. § 3.381 (1999).  In light of the 
foregoing, even though the veteran's assertions are presumed 
credible, his claim is not well grounded as no medical or 
dental evidence indicating that his tooth extractions were 
due to in-service trauma is of record.  Caluza, supra.  

Service connection for the purposes of receiving outpatient 
treatment also is not warranted.  The evidence shows that the 
veteran fails to meet the criteria required for Class I-IV 
eligibility.  Section 1712(b)(1)(A) of title 38, United 
States Code, provides that outpatient dental services and 
treatment may be furnished to veterans with service-
connected, compensable dental conditions or disabilities.  
See also 38 C.F.R. § 17.161(a) (1999).  Such veterans may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory function.  
There is no time limit for making application for treatment 
and no restriction as to the number of repeat episodes of 
treatment.  38 C.F.R. § 17.161(a). Such eligibility is 
designated as "Class I" eligibility.  Id.  However, the 
loss of teeth can be compensably service connected only if 
such loss is, inter alia, due to loss of substance of body of 
maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  In this case, the 
veteran has not presented a well-grounded claim for Class I 
eligibility.  The veteran does not have a service-connected 
compensable dental disability or disorder, and he has not 
submitted competent evidence showing that the removal of his 
teeth was due to any injuries sustained in the April 1968 
motor vehicle accident.  In addition to the foregoing, the 
record shows that his loss of upper and lower teeth have been 
replaced by suitable prostheses.  

At this time, the Board acknowledges that the veteran 
received VA outpatient dental treatment on numerous occasions 
subsequent to 1968 and that some VA Staff Dental Outpatient 
Records indicate that he had Class I eligibility.  In spite 
of the foregoing, as indicated in the May 1968 notification 
letter, Class I eligibility has never been established and, 
as discussed above, the criteria for Class I eligibility 
still are not met.  As such, the VA has never made a finding 
of Class I eligibility upon which the veteran could rely.  
Lozano v. Derwinski, 1 Vet. App. 184 (1991) (An award letter 
informing the veteran that his claim had been allowed, when 
in fact the rating decision showed that it had been denied, 
was a clerical error and could not be relied upon as a basis 
of entitlement); cf. Bruce v. West, 11 Vet. App. 405 (1991).  
Here, because of a mistaken review of the claims folder, VA 
dental facilities rendered additional dental treatment to the 
veteran to which he was not entitled. 

Although it appears as though Class II eligibility was 
established for tooth numbered 2 subsequent to service in May 
1968, (see May 1968 notification letter), the evidence fails 
to show that the veteran meets the criteria for Class II 
eligibility for any other dental disorder.  Class II 
eligibility is warranted for those having a service-connected 
noncompensable dental condition or disability as shown to 
have been in existence at the time of discharge or release 
from active service.  That provision provides that the 
veteran may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition.  38 C.F.R. 
§ 17.161(b).  With regard to the veteran's current dental 
complaints, the evidence does not show that his dental 
problems were present upon separation from service or that 
his claim for dental treatment for those disorders was 
received within 90 days from separation from service.  As 
such, the requisite criteria in this regard are not met.  

The requisite criteria for Class II(a) eligibility also are 
not met.  Class II(a) eligibility is warranted for those 
having a service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma.  These individuals may be authorized any 
treatment indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 C.F.R. § 17.161(c).  As previously 
discussed, the medical evidence does not suggest that the 
veteran's loss of teeth or current dental problems occurred 
as a result of combat wounds or in-service dental trauma.  
See VAOPGPREC 5-97 (January 22, 1997).  The medical evidence 
shows that the veteran's loss of teeth resulted from 
periodontal disease not occurring as secondary to dental 
trauma.  See Simington v. West, 11 Vet. App. 41 (1998); 
Woodson v. Brown, 8 Vet. App. 352 (1995).  It is also noted 
that the record also does not show that the veteran is not a 
prisoner of war.  38 C.F.R. § 17.161(d)-(e).

The criteria for Class III eligibility also are not met.  
38 C.F.R. § 17.161(g).  Class III eligibility is warranted 
for those having a dental condition professionally determined 
to be aggravating disability from an associated service-
connected condition or disability.  Here dental treatment for 
only those dental conditions which, in sound professional 
judgment, are having a direct and material detrimental effect 
upon the associated basic condition or disability, may be 
authorized.  Id.  In this case there is no medical evidence 
of record indicating that the veteran's dental problems are 
aggravated by any service-connected medical disability.  In 
fact, on examination in January 1991, no oral scarring was 
found.  This findings is also substantiated by the veteran's 
service medical records and post-service treatment reports 
showing that his dental disorders stem from periodontal 
disease. 

The requisite criteria for Class IV, V, and VI eligibility 
also are not met.  The veteran is not in receipt of 
100 percent disability compensation, hospitalized or confined 
to a VA nursing home, or participating in a VA vocational 
rehabilitation program.  See generally, 38 C.F.R. 
§ 17.161(h)-(j).  Additionally, prior dental treatment 
rendered based on humanitarian service on an emergency basis 
to alleviate pain or extreme discomfort has been terminated 
and is no longer warranted.  The veteran has received 
suitable prosthesis.  Thus, neither entitlement to service 
connection nor entitlement to VA outpatient dental treatment 
is shown by the medical evidence of record.  
In this case, the Board acknowledges that the veteran 
previously received VA dental treatment and that he currently 
maintains that he was not afforded due process considerations 
before his benefits were stopped.  The crux of the veteran's 
argument is that because he received outpatient dental 
treatment, a "statutorily created property interest was 
created" and this property interest was taken away "without 
giving him notice or an opportunity to present any evidence 
on his behalf." Grovhough v. Brown, 7 Vet. App. 209 (1994).  
In this case, however, the Board notes that because the VA 
has never made a finding establishing Class I eligibility, no 
property interest in benefits has vested in the veteran.  The 
veteran is not entitled to any due process considerations.  
Lozano, 1 Vet. App. at 186.  Due to erroneous assumptions or 
clerical errors, the veteran merely received a benefit to 
which he was not entitled.  Because he was not eligible to 
receive VA medical care then, he is not entitled to receive 
such care now.  See generally Jimison v. West, 13 Vet. 
App. 75 (1999) (Once the appellant is no longer eligible to 
receive VA medical care, then the Secretary cannot be 
responsible for any future medical care or lack thereof).  
Under the circumstances of this case, the veteran's claim for 
service connection for dental disorders and entitlement to VA 
outpatient dental treatment must be denied.  

New and material

The veteran also asserts that his currently diagnosed back 
disorder was sustained in the 1968 motor vehicle accident and 
thus service connection is warranted.  

In a January 1969 rating action, the RO denied entitlement to 
service connection for a backache.  At that time, the RO 
found that the veteran's back disorder was not shown in 
service and on orthopedic examination there were no 
manifestations of back pain, although a mild curvature of the 
thoracic spine was found on x-ray.  In rendering its 
decision, the RO considered the veteran's service medical 
records which notes a history of contusion of back with no 
sequelae found on the February 1968 Report of Medical History 
and that the veteran checked that he had recurrent back pain 
on the April 1968 Report of Medical History.  Clinical 
evaluations in February and April 1968 revealed normal 
findings.  

The RO also reviewed medical reports showing that the veteran 
received treatment for complaints of back pain, to include a 
May 1968 report of an x-ray study indicating that the veteran 
sustained a contusion of the back in the automobile accident 
and that the evaluation of the entire spine showed that the 
first sacral segment was transitional but the study was 
otherwise negative, and an October 1968 clinical entry 
showing that the veteran complained of backache aggravated by 
a lifting job at Fleetwood (over approximately 11 and a half 
months) not relieved by bedrest with an October 1968 report 
of an x-ray study which noted a history of a back injury 
incurred in April 1968, aggravated by the veteran's current 
"lifting" job. 

A January 1969 VA psychoneurologic examination was also 
reviewed.  The report noted complaints of low back pain 
without neurological evidence and a radiographic finding 
showed negative findings except slight scoliosis of the left.  
The diagnosis was history of contusion of the back, no 
sequelae found.

After the January 1969 denial, notice was mailed in February 
1969.  Thereafter, the veteran filed NOD, and the RO issued 
to him a SOC.  The veteran however did not perfect the 
appeal.

VA law and regulation state that following the issuance of a 
SOC, the claimant will be afforded a period of sixty days 
from the date of the SOC is mailed or the remainder of the 
one-year period from the date of the mailing of the 
notification letter to file the formal appeal; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 
7105(d)(3); 38 C.F.R. §§ 3.156; 20.302(b) (1999).   

"New" evidence "means evidence not previously submitted to 
agency decision makers . . . which is neither cumulative nor 
redundant"; "material" evidence is new evidence "which 
bears directly and substantially upon the specific matter 
under consideration" and "which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 
1 (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

Subsequent to January 1969, the record consists of additional 
medical reports dated from February to March 1969 showing 
that in February 1969 the veteran attempted to receive a 
chair back brace; private medical reports dated from March to 
May 1981 from J.C.S., M.D., and R.T., M.D., showing on 
examination no spinal tenderness was noted, although an April 
1981 radiology report revealed pseudoarthrosis at the 
lumbosacral junction with transitional vertebra; a VA 
hospital summary report dated in March 1982 showing continued 
complaints of back pain and that the veteran stated that he 
had had a chronic backache over a 13-year duration period; 
medical reports dated in May 1983 from Grossmont District 
Hospital showing treatment for an unrelated disorder but 
recording an impression of chronic low back syndrome and 
status post motor vehicle accident with back pain on internal 
medicine evaluation; and VA outpatient treatment reports 
dated from 1983 to 1988 showing complaints of low back pain 
and treatment received to include participating in pain 
management programs. 

Also of record are the following: VA medical reports dated 
from April to May 1989 showing continued treatment for low 
back pain; a May 1989 disability evaluation report from 
R.A.D., M.D., Inc., showing a diagnosis of chronic 
lumbosacral back strain; medical reports from T.A.T., M.D., 
showing that the veteran received back treatment 1971 to 
1982; SSA reports, which record a diagnosis of chronic back 
pain and include a July 1989 notification letter showing the 
granting of benefits; a December 1990 neurological 
examination report in which the physician found that while 
the veteran continued to complain of a low back disorder, 
which precluded gainful employment, she could not find a 
neurological cause or deficit involving the back or lower 
extremities at that time; a January 1991 examination report 
in which the examiner stated that the veteran had complaints 
related to trauma; VA outpatient treatment and examination 
reports dated from May 1968 to October 1998 showing that in 
February 1969 the veteran complained of back pain when 
arising from bed and a diagnosis of chronic low back strain; 
and a November 1998 VA examination report recording a 
diagnosis of chronic recurrent lumbar muscle pain, no 
significant degenerative arthritis, congenital disc disease, 
or signs of a lumbar radiculopathy.

Although the aforementioned medical evidence is new in that 
it was not of record when the RO initially decided the claim 
in January 1969, it is not material because it does not bear 
directly or substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  The newly submitted medical evidence merely shows 
that the veteran receives treatment for a back disorder.  It 
does not tend to show that the veteran's disorder had its 
onset in service or is related to any event or incident of 
service.  In this case, the Board emphasizes that although 
medical reports dated in 1983 from Grossmont District 
Hospital record an impression of chronic low back syndrome 
and status post motor vehicle accident with back pain on 
internal medicine evaluation and in January 1991 a VA 
examiner noted that the veteran's complaints are related to 
trauma, the evidence is not material.  A medical statement is 
of no probative value, and is thus not "material", when 
based on a version of events provided by the veteran which 
had been previously rejected in prior final RO or Board 
decision.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Elkins v. Brown, 5 Vet. App. 474 (1993).  Thus, the record in 
this respect remains unchanged.

The Board also acknowledges that after January 1969, the 
veteran submitted a November 1988 newspaper article, in which 
he noted his in-service accident and attributed his injuries 
to that incident; numerous supporting statements from L.T., 
J.S., R.W., L.M., and his relatives and childhood friends, 
each essentially noting that the veteran had difficulties 
with a back disorder but while in high school he was athletic 
and involved in many activities. 

The record also contains hearing transcripts dated in 
February 1989, September 1990, March 1993, December 1994, 
March 1996, October 1998, and November 1999, wherein the 
veteran essentially maintained that he sustained his back 
injury in the 1968 motor vehicle accident because after the 
accident his back bled, skin had been removed, and he 
received treatment.  He added that since the motor vehicle 
incident he has received treatment for back pain.  It is 
noted that during the hearing held in November 1999, the 
veteran testified that he did not receive treatment for a 
back disorder subsequent to the motor vehicle accident.  

Even though the newspaper articles, supporting statements, 
and hearing transcripts are new, in that they were not of 
record when the RO initially denied the veteran's claim in 
January 1969, the evidence is not material.  The newly 
submitted evidence does not bear directly or substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence does not tend 
to establish that the veteran's back disability had its onset 
in service or is related to any events of service.  Evidence 
that requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu, supra; see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim).  Here, there is no evidence showing that 
either the veteran or any lay person authoring the supporting 
statements submitted is competent to render such an opinion.  
Thus, new and material evidence in this respect also has not 
been submitted.

In light of the foregoing, the Board finds that new and 
material evidence associated with the veteran's claim of 
service connection for a low back disorder has not been 
submitted.  Thus, the rating determination of January 1969 
remains final and no additional consideration is warranted.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  The veteran's appeal 
is denied.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 3.156.

Additional Matters

With respect to the veteran's claims for service connection, 
it is noted that even when a claim is not well grounded, the 
Secretary had imposed upon himself a further duty to advise 
the appellant of what additional evidence was necessary to 
complete the application for the benefit sought under 38 
U.S.C.A. § 5103(a) (West 1991).  For the claim being 
adjudicated on a finality basis, although finding that a 
claim is well grounded prior to finding that new and material 
evidence has been submitted is a legal nullity, see Butler v. 
Brown, 9 Vet. App. 167, 171, in accordance with Graves v. 
Brown, 8 Vet. App. 522 (1996), the Secretary must also 
apprise the appellant of evidence necessary to complete the 
application for the benefit sought.  Id.  In this case, the 
record contains voluminous medical reports associated with 
the veteran's disorders as well as additional evidence to 
include several hearing transcripts.  The VA has advised the 
veteran of the evidence necessary to be submitted with his VA 
benefits claims, Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996), and the record 
does not indicate the existence of any outstanding medical 
reports which if obtained, would well ground his claims.  
Accordingly, the facts and circumstances of this case are 
such that no further action is warranted. Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464 (Fed. 
Cir. 1997).  The claims are denied.

Increased Rating

The veteran also seeks entitlement to an increased rating in 
excess of 10 percent for residuals of a laceration to the 
left frontal region and left buccal region, an increased 
rating in excess of 10 percent for weakness of the muscles of 
facial expression on the left, a compensable rating for 
cystitis, and a total rating based on individual 
unemployability due to service connected disability.  He 
asserts that his disabilities have increased in severity.  

In accordance with Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) the claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The VA, therefore, has a duty to assist.  
38 U.S.C.A. § 5107(a).  After reviewing the evidence of 
record, which shows that the veteran's case has been remanded 
on numerous occasions and is replete with VA and non-VA 
medical reports, including a November 1998 VA examination 
report, and several hearing transcripts, the Board is 
satisfied that all relevant evidence has been obtained with 
respect to these matters and that all relevant facts have 
been developed.  The Board concludes that, as required by the 
applicable statute, the duty to assist has been fulfilled.  
Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Also, although the evaluation of a service-
connected disability requires a review of the veteran's 
medical history with regard to that disorder, the primary 
concern in a claim for an increased evaluation for a service-
connected disability is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Residuals of a laceration to the left frontal region and left 
buccal region

Review of the evidence in this matter shows that entitlement 
to an increased rating in excess of 10 percent is not 
warranted.  At the outset, the Board notes that the veteran's 
claims folder has received plenary review.  Nonetheless, by 
history and currently, the clinical picture associated with 
the veteran's laceration of the left frontal region and left 
buccal region does not more nearly approximate the criteria 
required for a rating in excess of 10 percent.  

The veteran's disability has been rated under Diagnostic Code 
7800.  That ratings provision provides where the scars of the 
head, face and neck are moderately disfiguring, a 10 percent 
rating is warranted; where they are productive of marked and 
unsightly deformity, of the eyelids, lips, or auricles, a 30 
percent rating is warranted; and where they are productive of 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement, a 
50 percent rating is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.

In this case, the medical evidence shows that the veteran's 
lacerations of the left frontal and buccal region are no more 
than moderately disfiguring.  On VA examination in December 
1990, the veteran merely complained that during cold and damp 
weather he felt the coldness.  Although examination revealed 
a scar of the left forehead measuring 3-centimeters in 
length, in a horizontal plane and falling into the skin folds 
of the forehead, the scar was not disfiguring.  Instead, it 
was supple and did not interfere with motion of the forehead.  
The examiner also noted at the time of plastic surgery the 
scar was made to resemble a corresponding wrinkle of the 
right side of the forehead.  Examination also revealed a scar 
of the left cheek measuring approximately 2-centimeters.  
Although some central indentation of the middle portion of 
the scar was noted, this scar was also supple and moved 
without difficulty.  There was no retraction or keloid 
formation.  The impression was 3-centimeter scar of the left 
forehead with excellent plastic repair and 2-centimeter scar 
of the left cheek with slight indentation.  Further, in the 
discussion section, the examiner stated that the scars were 
well healed and the scar of the forehead was not very 
noticeable and appeared to be more of a wrinkle than a scar.  
Although a lesion of the left cheek was somewhat in the 
middle part of the scar, the scar was well healed.  The scars 
were supple and did not interfere with the function of the 
skin. 

On VA examination in September 1994, no significant facial 
scarring or cosmetic distortion was noted.  The veteran had 
no social stigma or cosmetic problems of a significant or 
serious degree.  VA outpatient treatment reports dated from 
March 1993 to October 1998 show no significant treatment for 
the service-connected disability and on examination in 
November 1998, no adverse complaints or findings associated 
with the laceration of the left frontal region and buccal 
region were expressed.  Given the foregoing medical evidence, 
which shows that the veteran's disability is productive of no 
more than moderate impairment, entitlement to an increased 
rating in excess of 10 percent is not warranted.  38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7800.

The veteran's testimony provided at his hearings, 
particularly in November 1999, is acknowledged.  In 1999, the 
veteran testified that he experienced tenderness and soreness 
of the laceration and forehead, which was particularly 
affected by cold and damp weather conditions.  However, as 
discussed above, the medical evidence does not support his 
assertions.  The objective evidence shows that the veteran's 
scars are supple and do not interfere with the function of 
the skin and, except for the veteran's subjective assertions, 
there is no medical evidence, by history or currently, 
indicating otherwise.  As such, the preponderance of the 
evidence is against the claim and is not in equipoise.  The 
claim is denied.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic 
Code 7800.

Weakness of the muscles of facial expression on the left

The veteran also maintains that entitlement to an increased 
rating in excess of 10 percent is warranted for weakness of 
the muscles of facial expression on the left because his jaw 
frequently locks, he has an irregular bite, and his speech is 
slurred.  (See October 1998 and November 1999 Hearing 
Transcripts.)

However, review of the medical evidence fails to show that 
entitlement to an increased rating in excess of 10 percent is 
warranted.  The veteran's disability has been rated under 
Diagnostic Code 8207, which provides that incomplete moderate 
paralysis of the seventh (facial) cranial nerve is rated at 
10 percent; incomplete, severe paralysis is rated at 
20 percent; and complete paralysis is rated at 30 percent.  
38 C.F.R. § 4.124a, Diagnostic Code 8207.  This rating 
schedule is dependent upon relative loss of innervation of 
facial muscles.  Id.

At this time, the Board reiterates that the veteran's claims 
folder has been reviewed in its entirety.  Yet, the objective 
evidence fails to show increased impairment of the veteran's 
weakness of the left facial muscles.  Most notably, on VA 
examination in September 1994 no facial palsy at that time 
was noted and the diagnoses was history of 1968 motor vehicle 
accident with brief unconscious moment, lacerations and 
possible mandibular injury, but the fascial palsy seemed to 
have improved considerably.  VA outpatient treatment reports 
dated from March 1993 to October 1998 also show no adverse 
complaints of or findings associated with the disability.  
Finally, on examination in November 1998, neurological 
examination revealed a slight left facial drop with 
diminished light touch sensation to the left chin and 
recorded an impression of chronic left hemifacial weakness 
and numbness of the distribution of the division of the left 
trigeminal nerve.  The examiner however stated although this 
was a chronic disorder, it was not disabling.

Based on the aforementioned findings, the medical evidence 
demonstrates that the veteran's disability is adequately 
rated as 10 percent disabling.  The record is devoid of any 
evidence demonstrating either severe paralysis or complete 
paralysis of the seventh (facial) cranial nerve.  38 C.F.R. 
§ 4.7.  Again, only evidence of a slight left facial drop 
with diminished light touch sensation of the left chin is 
present and although chronic, the disability is not 
disabling.  Except for the veteran's subjective assertions, 
there is no evidence illustrating that the disability is 
manifested by locking, irregular masticating, or slurred 
speech.  As such, the preponderance of the evidence is 
against the veteran's claim and is not in equipoise.  The 
claim is denied.  38 C.F.R. §§ 4.3, 4.7, 4.124, Diagnostic 
Code 8207.

Cystitis

The veteran also seeks a compensable evaluation for cystitis.  
He contends that the disability is manifested by urine 
leakage and states that he uses the restroom approximately 8 
to 9 times a night.  See Hearing Transcripts dated in March 
1996, October 1998, and November 1999.  

Prior to February 14, 1994, the rating schedule provided that 
a 10 percent evaluation was assigned for moderate chronic 
cystitis with pyuria and diurnal and nocturnal frequency; a 
20 percent evaluation was assigned for moderately severe 
cystitis with diurnal and nocturnal frequency with pain and 
tenesmus; a 40 percent evaluation was assigned for severe 
cystitis with urination at intervals of one hour or less; 
contracted bladder; and a 60 percent evaluation is warranted 
where incontinence existed, requiring constant wearing of an 
appliance.  38 C.F.R. Part 4, Diagnostic Code 7512.

The ratings schedule now provides that cystitis, chronic, 
includes interstitial and all etiologies, infectious and non-
infectious, and should be rated as voiding dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7512.  Voiding 
dysfunction can be rated under three different categories: 
urine leakage, urinary frequency, or obstructed voiding.  38 
C.F.R. § 4.115a.  

For continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day, a 60 percent 
rating is warranted; requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent rating is warranted; and requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day, a 20 percent rating is warranted.  

Urinary frequency with daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent rating; daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night warrants a 20 percent rating; daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night warrants a 10 percent rating.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  Obstructed voiding with marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc; (2) 
uroflowmetry; markedly diminished peak flow rate (less  than 
10 cc/sec); or (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2  to 3 months warrants a 10 
percent rating.  Obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year 
warrants a zero percent rating.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Review of the relevant evidence of record shows that 
entitlement to a compensable evaluation for cystitis, either 
under the old or new regulation, is not warranted.  The 
record is devoid of evidence demonstrating that the veteran's 
disability has been or is productive of moderate chronic 
cystitis with pyuria and diurnal and nocturnal frequency; the 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day; daytime voiding interval 
between two and three hours or awakening to void two times 
per night; or obstructed voiding with marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with post void residuals greater than 150 
cc, uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec).

On the contrary, the medical evidence shows that on VA 
examination in September 1994, no adverse complaints or 
findings associated with the veteran's cystitis were noted.  
Although the examiner stated that the veteran's pains and 
diarrhea appeared moderate in intensity, it is noted that 
service connection for the veteran's colitis, biliary colic 
cholelithias, and status post cholecystectomy is not in 
effect.  In rating the veteran's cystitis, disability 
attributable to his nonservice-connected disabilities cannot 
be considered.  See generally, Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  VA outpatient treatment reports dated 
from March 1993 to October 1998 merely show sparse treatment 
for blood of the urine and record a diagnosis of chronic 
cystitis.  Moreover, on examination in November 1998, 
although on review of the genitourinary system the veteran 
complained of pain on urination, he denied frequent 
urination, blood in urine, or burning on urination.  The 
veteran also did not reference any necessity for wearing 
absorbent materials and at his personal hearing in November 
1999 he stated that he did not receive treatment for the 
disability.  In light of the foregoing evidence and in spite 
of the veteran's assertions presented on appeal, the 
objective data, historically and currently, fails to show 
that symptoms associated with the veteran's disability more 
nearly approximate the criteria required for a compensable 
rating, either under the old or new criteria.  As such, the 
preponderance of the evidence is against the veteran's claim 
and is not in equipoise.  The claim is denied.  38 C.F.R. 
§§ 4.3, 4.7, 4.31, 4.115a, Diagnostic Code 7215 (1994 and 
1999).

Additional matters

The Board notes that from the information on file through 
hearing testimony, medical history, and examination, it 
appears that not one of the veteran's disabilities have not 
rendered his disability picture unusual or exceptional in 
nature, shown to in and of itself constitute marked 
interference with employment, or to have required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding assignment of 
an evaluation in excess of the above- discussed current 
ratings on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) (1999) such, additional consideration in this 
regard is not warranted.

Total disability rating based on individual unemployability

The veteran seeks entitlement to a total rating based on 
unemployability due to his service-connected disabilities.  
Service connection is in effect for weakness of muscles of 
facial expression of the left, rated at 10 percent; residuals 
of a laceration of the left frontalal region and left buccal 
region, rated at 10 percent; arthritis of the left shoulder 
due to trauma, rated at 10 percent; and cystitis, rated at 
zero percent.  The combined total rating is 30 percent.

Law and regulations provide that a total disability ratings 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341(a), 4.16(a).  It is noted that the 
existence or degree of nonservice-connected disability or 
disabilities or previous unemployability status will be 
disregarded where the aforementioned percentage for the 
service-connected disability is met and, in the judgment of 
the rating agency, the service-connected disability renders 
the veteran unemployable.  Id.

In this case, the evidence of record shows that entitlement 
to a total rating based on individual unemployability is not 
warranted.  First, the veteran's disabilities ratings do not 
meet the percentage ratings required to grant entitlement on 
a schedular basis.  Not one of the veteran's service-
connected disabilities is rated at 60 percent and his 
combined total disability rating is less than 70 percent.  
His combined total disability evaluation is 30 percent.  As 
such, the veteran's percentage evaluations fail to meet the 
percentage ratings required for entitlement to a total rating 
based on schedular criteria.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a).

Even though the veteran's disability evaluations fail to meet 
the aforementioned percentage requirements to warrant 
entitlement to a total disability, consideration of his claim 
on an extraschedular basis is still warranted pursuant to 
38 C.F.R. § 4.16(b).  Applicable regulation provides that it 
is the established policy of the VA that all veteran's who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Id.  When considering this issue, 
the Board will consider the veteran's service-connected 
disabilities, employment history, education and vocational 
attainment and all other pertinent factors.  Id.

It is noted that the above-discussed evidence associated with 
the veteran's increased rating claims are herein incorporated 
by reference, and that for each of those disabilities 
entitlement to an increased rating, respectively, is not 
warranted.  

In relevant part, the pertinent evidence consists of SSA 
reports showing that in 1989 the veteran was awarded benefits 
based on diagnoses of chronic back pain; colitis; status post 
cholecystectomy; status post facial injury; varicosities of 
the left leg; a probable somatoform pain disorder; 
personality disorder, not otherwise specified with paranoid, 
schizotypal and borderline traits; and dyslexia. 

It is also noted that at his personal hearing in December 
1994 the veteran stated that he was dyslexic and this 
precluded employment.  In March 1996, he stated that he could 
not perform manual labor because of his back disability and 
because he had a 6-grade level education.  During the 
hearing, the veteran also testified that subsequent to 
service he worked several manual level jobs to include 
employment with General Motors and as a construction worker.  
In November 1999, the veteran testified that he had been 
unemployed for 10 years and received Social Security and VA 
benefits.  He also stated that he tried to work but when 
performing physical labor he "broke down."  He had a high 
school education but graduated with a second grade reading 
level and his work experience included working on the 
assembly line at Chrysler and General Motors until his back 
disorder had worsened to the extent that he could no longer 
work.  

In this case, although the veteran contends that the service-
connected disabilities prevent him from obtaining and 
maintaining substantially gainful employment, the evidence 
shows that it is his non-service-connected disabilities and 
other unrelated factors that prevent him from obtaining and 
maintaining substantially gainful employment.  The current 
medical record does not show that the veteran's service-
connected disabilities prohibit employment.  The veteran's 
residuals of a laceration of the frontal region and buccal 
region, weakness of the facial muscles of the left side, and 
cystitis are not demonstrative of significant impairment.  In 
fact, his service-connected disabilities are productive of no 
more than slight to moderate impairment, respectively, and do 
not inhibit the performance of any physical labor.  The 
record shows that the veteran has not worked full time for 
over 10 years because of several nonservice-connected 
disorders such as his chronic back pain, colitis, status post 
cholecystectomy, left leg varicosities, probable somatoform 
pain disorder, personality disorder, not otherwise specified 
with paranoid, schizotypal and borderline traits, and 
dyslexia.  See SSA Reports.  Except for the veteran's 
statements, there is absolutely no evidence of record showing 
that his service-connected disabilities render him 
unemployable.  

In addition to the foregoing, although the veteran has been 
deemed unemployable by the SSA, the Board notes that the SSA 
utilizes different statutory and regulatory criteria than the 
VA and the VA is not bound by SSA determinations.  As alluded 
to above, a review of the SSA decision reveals that SSA 
relied upon all the veteran's disabilities, rather than 
solely service-connected disabilities in reaching that 
positive determination.  The SSA considered factors which are 
irrelevant to our review.

Based upon the record, the Board concludes that the veteran's 
service-connected disabilities are not of sufficient severity 
to preclude him from engaging in all types of substantially 
gainful employment, consistent with his education and 
employment history.  Further, the evidence in this case is 
not so evenly balanced as to require application of the 
doctrine of reasonable doubt.  38 C.F.R. § 5107(b).


ORDER

Entitlement to service connection for varicose veins is 
denied.

Entitlement to service connection for residuals of internal 
injuries resulting from an April 1968 motor vehicle accident 
is denied.

Entitlement to service connection for dental injury for in 
service trauma is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a back 
disorder is denied.

Entitlement to a rating in excess of 10 percent for a 
laceration to the left frontal region and left buccal region 
is denied.

Entitlement to a rating in excess of 10 percent for weakness 
of the muscles of facial expression on the left is denied.

Entitlement to a compensable rating for cystitis is denied.





Entitlement to a total disability rating for compensation 
based on individual unemployability is denied.

 


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

